Citation Nr: 0217875	
Decision Date: 12/10/02    Archive Date: 12/18/02	

DOCKET NO.  98-06 976A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection  for post-traumatic 
stress disorder (PTSD).

(The issue of entitlement to an evaluation in excess of 
20 percent for duodenal ulcer disease will be the subject 
of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
February 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office 
(RO), in Seattle, Washington, which denied entitlement to 
service connection for PTSD.  That issue is now ready for 
appellate review.

The Board is not, at this time, considering the claim for 
an increased evaluation for duodenal ulcer disease.  
Rather, the Board is undertaking additional development of 
this issue pursuant to the authority granted by 67 Fed. 
Reg. 3, 009, 3, 104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 93.  (67 Fed. Reg. 3, 009, 3, 105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903)).  After 
giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing that issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and 
equitable disposition of the issue now decided on appeal 
has been requested or obtained.

2.  There was no diagnosis of an acquired psychiatric 
disorder at any time during service or a psychosis to a 
compensable degree within one year after service.

3.  The veteran did not engage in combat with the enemy 
and, while there is some medical evidence of PTSD, there 
is no credible supporting evidence that a stressor upon 
which the diagnosis was based actually occurred during 
service.


CONCLUSION OF LAW

A psychiatric disorder, including claimed PTSD, was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 4.125(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  During the pendency of this appeal, the 
Veterans' Claims Assistance Act of 2000 (VCAA) and 
regulations implementing that Act became effective.  This 
liberalizing legislation is applicable to the veteran's 
claim.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The VCAA provides that VA will make reasonable 
efforts to assist claimants in obtaining evidence 
necessary to substantiate claims and requires VA to notify 
claimants and representatives of the evidence necessary to 
substantiate claims.

A review of the claims folder reveals that the RO has, on 
various occasions, notified the veteran and 
representatives of the evidence necessary to substantiate 
his claim.  In April 1997, the RO posted a letter to the 
veteran specifically requesting that he provide sufficient 
details of claimed stressors supporting a valid diagnosis 
of PTSD so that they might be verified.  He was asked to 
provide as much detail as possible about claimed 
stressors, the dates and places of any treatment for 
psychiatric disability, to identify treatment with VA and 
private facilities and physicians and informed that VA 
would collect his service personnel and medical records on 
his behalf.  He was informed that VA would collect 
evidence from private physicians if he would complete 
authorizations for release of private medical records for 
each source.  He was provided a toll-free number to call 
for assistance.  In March 1999, the veteran was again 
notified by the RO that it was necessary that he provide 
specific details on specific events which he claimed as 
stressors in support of a valid diagnosis of PTSD.  
Additionally, the veteran and representative were advised 
of the laws and regulations governing awards of service 
connection for psychiatric disability and for PTSD in 
rating actions and statements of the case issued in July 
1997, February 1998, January 1999, and May 2002.  

Additionally, the RO in this case collected the veteran's 
service medical and service personnel records and 
collected private medical records identified by the 
veteran including records from private physicians and 
private hospitals.  The RO requested and obtained records 
considered by the Social Security Administration in a 
grant of Social Security disability benefits.  The RO 
forwarded information of the veteran's reported stressors 
to the U.S. Armed Services Center for Research of Unit 
Records in an attempt to verify the veteran's claimed 
stressors and received back a report of this unit's 
research including official records of two U.S. Naval 
ships' history upon which the veteran served during the 
period of his claimed stressors.  The veteran was advised 
of his right to present lay evidence and he submitted a 
lay statement and later testified at a personal hearing 
before the undersigned in July 2002.  The veteran was 
provided a VA examination which was adequate for rating 
purposes.  The RO has assisted the veteran in the 
collection of all evidence relevant to his pending claim 
and there is no evidence on file or argument by the 
veteran that there is any evidence outstanding which is 
uncollected for review.  The veteran has been advised of 
the evidence he must submit and the evidence VA would 
collect on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The duties to assist and notify 
under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

Facts:  The veteran's service medical records show no 
complaints, treatment, findings, or diagnosis of any 
psychiatric disability during service.  The physical 
examinations conducted for enlistment, for submarine 
service, and for separation note that the veteran was 
psychiatrically normal.  These records do document that 
the veteran was treated for bronchopneumonia for several 
weeks in August 1961.  

The service personnel records show that the veteran served 
in the U.S. Navy as a machinist's mate.  The veteran is 
shown to have served aboard the U.S.S. Ponchatoula from 
November 1962 to April 1963 and aboard the U.S.S. Kitty 
Hawk from May 1963 to February 1965.  He received 
satisfactory evaluations of professional performance, 
military behavior and adaptability and twice received 
nonjudicial punishment for disciplinary infractions.  The 
veteran is shown to have received basic military training, 
a driver improvement course, and training consistent with 
his military occupational specialty of machinist's mate.  
There is no indication that the veteran received any form 
of combat training or any special qualification with 
weapons of any type.  There were no decorations or awards 
reflecting combat service.  

In August 1998, the veteran received a corrected DD Form 
214 which reflected awards of the National Defense Service 
Medal and the Vietnam Service Medal with one Bronze Star.  
The National Defense Service Medal reflects active service 
during a period of declared hostilities.  The Vietnam 
Service Medal was awarded to all members of the Armed 
Forces who served in Vietnam and "contiguous waters" and 
air space between July 1965 and March 1973.  To qualify 
for the award of the Vietnam Service Medal an individual 
must have met one of various qualifications, including 
being attached to or regularly serve for one or more days 
aboard a Navy vessel directly supporting military 
operations.  The contiguous waters surrounding Vietnam 
were provided by regulation to include a substantial area, 
described by specified latitudes and longitudes.  

Around two years after service in January 1967, the 
veteran filed a claim for service connection for pneumonia 
and ulcer disease.  There was no claim of psychiatric 
disability.  There is no record of any treatment for 
psychiatric problems for many years after service.  The 
veteran filed a claim for service connection for PTSD in 
November 1996, more than 31 years after he was separated 
from service.  Accompanying this claim was a lay statement 
from a fellow service member who stated that he served 
with the veteran aboard the U.S.S. Kitty Hawk from 1962 to 
1965 and that the ship was in the "Vietnam area" from 
April 1964 to June 1964.  

Medical records created in conjunction with the veteran's 
subsequent award of Social Security disability benefits 
for functional nonpsychotic, anxiety-related disorders 
were collected for review.  Among these was the report of 
a September 1996 private psychiatric examination performed 
by Dr. JDB.  This report reflects a single visit 
evaluation during which the veteran reported that while in 
the "Asian Theater, he on more than one occasion was sent 
in on 'shore parties' in which a small group of men would 
go ashore to rescue Green Berets."  The veteran reported 
that during these, he encountered combat including an 
occasion when he was forced to shoot a prisoner who was 
attempting escape.  The veteran also reported that one 
night aboard ship he was assaulted by a red-haired man 
with a knife and while he avoided injury, the same man 
stabbed several other men on board.  Another time, 
somebody came after him with a hammer.  He also reported 
participation in the Bay of Pigs (Cuba).  He reported 
experiencing recurrent and intrusive recollections of 
various events during his military service with 
psychological distress, nervousness, isolation, 
detachment, irritability and hypervigilance.  This 
physician provided a diagnosis of PTSD.  

In November 1996, the veteran was provided another private 
psychiatric examination by Dr. RTH.  This physician wrote 
that he reviewed certain available medical information 
including the veteran's previous psychiatric examination 
by Dr. JDB.  The veteran reported that he served as a 
mechanic during service but that he served on a special 
team of some sort in Vietnam.  He remembered "being 
trapped and shooting two people."  He recalled somebody 
trying to knife him and remembered getting sick in boot 
camp, "which was terrifying to him." He reported 
nightmares "about people in black pajamas."  Following 
service, the veteran reported receiving a Bachelor's 
degree and later a Master's degree in Education.  He had 
been employed as a schoolteacher.  The diagnosis was PTSD 
and the stressors were reported as "Vietnam experiences."  

The veteran received a VA psychiatric examination in May 
1997.  The veteran reported first receiving treatment with 
grief counselors in 1986 after his mother's death.  He 
reported that during service aboard the U.S.S. Kitty Hawk, 
he was in Vietnam.  He said that he didn't remember much 
about what had happened but he could remember that he was 
in Vietnam trying to extract some Special Forces people 
who had been surrounded by Vietcong.  He remembered 
"hitting two Vietcong people, he got shot at first."  He 
also reported getting sick in boot camp and that nobody 
paid attention.  He reported that somebody had tried to 
stab him while aboard the U.S.S. Ponchatoula.  The veteran 
also reported resentment about mistreatment he received in 
1964 when he and his uncle were kicked out of a bar 
because he was in uniform, as a result of anti-Vietnam 
feelings.  He reported another incident after service in 
1965 when he was "mobbed by students."  There were no 
psychotic symptoms but the veteran did report nightmares 
which included "people in black pajamas surrounding him."  
The physician wrote that the veteran's "particular stress 
is not clear but it could be accumulative things that 
happened while he was in service, might have gone to 
Vietnam, the bad treatment he received during these anti-
Vietnam feelings...."  The diagnoses were PTSD and also 
bipolar type II disorder without psychosis.  

Also on file is a report of private emergency room 
treatment from the Providence St. Peter's Hospital with a 
chief complaint of depression.  He had been depressed 
since September when school came back into session and he 
returned to work.  The impression was depression with 
agitation and the veteran was to be provided outpatient 
referrals and consultations.

In May 1997, the veteran provided a statement detailing 
his stressors.  He said he had pneumonia in basic training 
and that he was "laying on ground coughing and vomiting 
and others spit on me as I lay there."  During service 
aboard the U.S.S. Ponchatoula a red-haired person tried to 
knife him in his bunk and was arrested sometime in early 
1962.  He reported that in June 1963, he was attacked in 
his bunk by a drunk and that he and fellow servicemen 
subdued this person and did not turn him in.  He wrote 
that sometime in 1963 he went to Vietnam and "we couldn't 
shoot back," and a patrol of special forces were in 
trouble and he was selected as part of a shore party.  He 
said he shot a "VC with a Thompson submachine gun."  In 
1964, he was refused service and run out of a VFW after 
being told he was not a veteran of a foreign war.  In 1965 
he went to a restaurant in uniform and was refused 
service.  He said when he got home right after discharge 
he was harassed and attacked by a group of college 
students who stopped his truck.  

In his VA Form 9, the veteran repeated certain of his 
prior reported stressors.  He also reported that he 
believed that he was in boot camp at the time of the Bay 
of Pigs and he was not involved in that operation.  He 
reported that while at sea in the Straits of Formosa, he 
was able to observe artillery shells going over his ship, 
presumably from China to Taiwan.  He also reported being 
involved in "one" shore party while aboard the Kitty Hawk 
to relieve a small force which was surrounded by enemy 
personnel.  He reported being attacked in his bunk by a 
drunk with a hammer, but the incident was never reported.  

In testimony before the undersigned in a hearing conducted 
at the RO in July 2002, the veteran again discussed 
stressors during service.  While proceeding through the 
Straits of Formosa he reported observing firing between 
Mainland China and Taiwan with shells going over his ship.  
His ship was not under attack.  He recounted the incident 
of being attacked by a red-haired individual without 
injury after which the individual was subdued and taken to 
a doctor.  He did not recall that a report was made of 
this incident.  He was not questioned after the fact.  He 
described a later incident aboard the U.S.S. Kitty Hawk 
where he was assaulted by an individual who was drunk and 
had a hammer.  After the individual took a swing at him, 
he took the hammer away from him and, with assistance from 
others, the assailant was thrown into a bunk, and the 
incident was not reported.

Information was compiled by the RO and a request for 
verification was sent to the U.S. Armed Services Center 
for Research of Unit Records for verification.  In May 
2001, this organization responded and command histories of 
the U.S.S. Ponchatoula (fleet oiler) and U.S.S. Kitty Hawk 
(aircraft carrier) were included and reviewed.  These 
histories did not document any incidents claimed by the 
veteran.  A review by the Board of the command histories 
confirms no documentation of the veteran being assaulted 
or of a ship traveling under Chinese artillery or rocket 
fire.  The command history of the Ponchatoula reveals that 
it traveled from Japan to Hong Kong to Japan to Midway to 
Pearl Harbor with no documented action in or about 
Vietnam.  The command history of the U.S.S. Kitty Hawk 
notes that that ship first was assigned to the U.S. 
Seventh Fleet and completed its first combat cruise 
commencing in November 1965 (after the veteran was 
separated from service).  There is no documentation, prior 
to that time, that the U.S.S. Kitty Hawk operated in 
support of actions in Vietnam or that personnel from that 
ship were involved in combat actions ashore.  There is no 
documentation of the veteran being assaulted by an 
intoxicated individual with a hammer.  

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered 
in line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for certain specified 
diseases, including psychoses, which become manifest to a 
compensable degree within one year from the date of 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not, 
in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
(PTSD) requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) of this Chapter, a 
link established by medical evidence between current 
symptoms and an in-service stressor(s) and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence shows that the veteran engaged 
in combat with the enemy, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
stressor is consistent with the circumstances of service, 
the veteran's lay testimony alone may establish the 
occurrence of the claimed stressor.  38 C.F.R. § 3.303(f).  
The diagnosis of a mental disorder must conform to the 
Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and be supported by the findings on the 
examination report.  38 C.F.R. § 4.125(a).  

Analysis:  A preponderance of the evidence on file is 
against the veteran's claim for service connection for 
PTSD.  Initially, there was no complaint, finding, 
treatment or diagnosis of any psychological or psychiatric 
disability at any time during or for many years after 
active military service.  All medical examinations during 
service found the veteran to be psychiatrically normal.  
There is no basis upon which to grant an award of service 
connection for psychiatric disability on a theory that it 
was directly incurred in service or manifested to a degree 
of 10 percent or more within one year after service.

The veteran has received clinical diagnoses of PTSD from 
three doctors; two private psychiatrists who examined the 
veteran for Social Security disability purposes in 1996, 
and a VA psychiatric examination in 1997.  Each of these 
examinations contain the veteran's direct report of 
stressors related to service.  Principal among these 
stressors is the veteran's somewhat inconsistent reports 
of participating in combat with the enemy.  Therein, the 
veteran has reported that either on one occasion, or on 
more than one occasion, he went ashore from a naval vessel 
for the purpose of conducting some form of rescue 
operation for Special Forces troops who were surrounded by 
enemy personnel.  During these actions, the veteran has 
reported shooting one, or on other occasions two, 
individuals.  These reported stressors are not verified 
and, in light of the entirety of the evidence on file, not 
credible.  

The service personnel records clearly document that the 
veteran was assigned duties in the U.S. Navy as a 
machinist's mate aboard ship.  He was trained for that 
occupational specialty and no other.  Other than training 
the veteran might have received in basic military 
training, there is a complete absence of evidence that the 
veteran received any form of training to serve as a 
combatant including the use of weapons such as a Thompson 
submachine gun.  The objective data on file including the 
veteran's service personnel records reveals that the 
veteran received no award or citation reflecting 
participation in any form of combat.  

The fact that the veteran later applied for and received 
an amended DD Form 214 reflecting the award of a Vietnam 
Service Medal with one Bronze Star does not demonstrate 
that the veteran served in combat or indeed that he ever 
was physically present in the Republic of Vietnam.  The 
regulations for issuance of the Vietnam Service Medal 
require only that he have served in the contiguous waters 
of Vietnam and to have been attached to or served with, 
for one or more days, aboard a naval vessel directly 
supporting military operations.  

It is noteworthy that regulations governing the Vietnam 
Service Medal record that it was established by Executive 
Order 11231 from President Johnson's desk in July 1965 and 
that it was to be awarded to qualifying members who served 
in Vietnam or contiguous waters between July 1965 and 
March 1973.  The veteran was separated from service in 
February 1965, several months before the Vietnam Service 
Medal was authorized.  The only exception provided under 
the issue regulations was that individuals who had 
qualified for the Armed Forces Expeditionary Medal for 
reason of service in or around Vietnam between July 1958 
and July 1965 could request to receive the Vietnam Service 
Medal instead and in lieu of the Armed Forces 
Expeditionary Medal.  However, there is no indication that 
the veteran was awarded the Armed Forces Expeditionary 
Medal.  The command history of the U.S.S. Kitty Hawk notes 
that that ship was first assigned to the U.S. Seventh 
Fleet and completed its first combat cruise commencing in 
November 1965, also after the veteran was separated from 
service.  

In any event, the veteran's receipt by the Service 
Department of an amended DD Form 214 reflecting award of 
the Vietnam Service Medal with one Bronze Star (a second 
award) does not document combat service or in any way 
verify his claimed stressors.  The veteran's claim that he 
served in one or more shore parties while in service as a 
machinist's mate, without receipt of any documented 
training for such actions, in support of rescue operations 
of Special Forces personnel inside the Republic of Vietnam 
from a fleet oiler or from an aircraft carrier are not 
corroborated and are not credible.  

Additionally, the veteran's report of having been 
assaulted by a red-haired individual with a knife aboard 
the U.S.S. Ponchatoula in 1962 and later by an intoxicated 
individual with a hammer while aboard the U.S.S. Kitty 
Hawk in 1963 are also not in any way credibly supported by 
objective evidence.  The veteran reported that the red-
haired individual who assaulted him with a knife did not 
injure him but he once reported that this individual 
stabbed several other people but he did not repeat this 
statement in later accounts of the incident.  This 
individual was reportedly arrested and/or taken for 
medical treatment but there is no independent 
corroboration that the incident occurred.  The veteran's 
report of his later assault by an intoxicated individual 
with a hammer aboard the U.S.S. Kitty Hawk is not 
corroborated and, given that he consistently stated that 
this incident was not reported, it is unlikely that such 
incident could ever be corroborated, absent eyewitness 
testimony or statements.  

The veteran's report of having pneumonia during service in 
boot camp is corroborated in the service medical records.  
However, his alleged mistreatment and/or humiliation 
during this time is not corroborated.  Similarly, 
incidents of being refused service in a VFW or in a 
restaurant or being mobbed by students are likewise not 
corroborated.  Other than the incident of the veteran 
having pneumonia during basic training, no stressor 
reported by the veteran in support of a diagnosis of PTSD 
is corroborated.  

However, it is important to note that the diagnoses of 
PTSD on file in the claims folder are principally based 
upon the veteran's reports of participation in combat 
activities in the Republic of Vietnam and, to a lesser 
extent, the personal assaults reported to have occurred 
aboard ship.  None of these incidents are in any way 
confirmed.  The fellow service member's statement 
submitted with the veteran's original claim only noted 
that the veteran was aboard the U.S.S. Kitty Hawk from 
1962 to 1965, a fact confirmed in his service personnel 
records.

The veteran is not shown to have manifested any form of 
psychiatric disability during or for many years after 
active military service.  Diagnoses of PTSD, first made 
some 30 years after service, are not adequately related to 
any incident, injury, disease or stressor of active 
military service.  The governing regulation requires that 
where individuals are not shown by objective evidence to 
have engaged in combat with the enemy, credible supporting 
evidence of claimed stressors must be presented before an 
award of service connection for PTSD may be made.  In the 
absence of any objective supporting evidence of any 
stressors identified by the veteran, which form the basis 
of his medical diagnoses of PTSD, his claim for service 
connection for PTSD must be denied.


ORDER

Entitlement to service connection for PTSD is denied.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

